Case 0:20-cv-61241-RAR Document 33 Entered on FLSD Docket 08/11/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-CV-61241-RUIZ/STRAUSS

  APRIL HICKS,

            Plaintiff,
  v.

  THE UNITED STATES OF AMERICA, et al.,

        Defendants.
  ________________________________________/

              ORDER DENYING PLAINTIFF’S MOTION TO COMPEL DEPOSITION
                         AND COORDINATION OF THE SAME

            THIS CAUSE is before me upon Plaintiff’s Motion to Compel Deposition and Coordination

  of the Same (“Motion to Compel”). (DE 32). The District Court has referred to me for disposition all

  discovery matters pursuant to 28 U.S.C. § 636. (DE 21). Having reviewed the record and the Motion,

  and being fully advised in the premises, Plaintiff’s Motion to Compel is DENIED for the reasons stated

  herein.

            On August 10, 2021, Plaintiff filed the instant Motion to Compel seeking to compel

  Defendant’s employee, George Hardy, the sole safety captain for the United States Parcel Service

  (“USPS”) at the location relevant in this case, to appear for a deposition within forty-five days and

  seeking an order directing Defendant’s counsel to coordinate deposition dates with Plaintiff’s counsel.

  (DE 32). Plaintiff alleges that she requested the subject deposition on July 15, 2021. Id. at ¶1. Plaintiff

  also alleges that Defendant’s counsel advised her that she would request dates from USPS and get back

  with Plaintiff’s counsel. Id. at ¶3. Further, Plaintiff avers that, on July 27, 2021 at 10:07 AM,

  Defendant refused to agree to coordinate the deposition. Id. at ¶4.

            “The Federal Rules of Civil Procedure and the Local Rules govern the scheduling of

  depositions, as well as the imposition of sanctions for failure to attend depositions.” B&D Nutritional


                                                      1
Case 0:20-cv-61241-RAR Document 33 Entered on FLSD Docket 08/11/2021 Page 2 of 3




  Ingredients, Inc. v. Unique Bio Ingredients, LLC, No. 16-62364-CIV, 2017 WL 8751754, at *1 (S.D.

  Fla. Feb. 13, 2017). In particular, Local Rule 26.1(h) details procedures for taking party depositions,

  which include providing reasonable notice. See S.D. Fla. L.R. 26.1(h). “While a party noticing a

  deposition should certainly attempt in good faith to coordinate deposition dates in advance, as it is

  unprofessional to do otherwise, such coordination is not required under the Federal Rules of Civil

  Procedure.” Inspirations Nevada LLC v. Med Pro Billing, Inc., No. 20-CV-60268, 2020 WL 6581602,

  at *2 (S.D. Fla. Nov. 10, 2020) (presuming that depositions are noticed).

           Plaintiff’s Motion is due to be denied for two reasons. First, the Motion to Compel was filed

  in contravention of the Court’s Scheduling Order, which states that “[t]he parties shall not file any

  written discovery motions . . . [r]ather the parties shall follow Judge Strauss’s Discovery Procedures

  Order to schedule the matter for a hearing.” (DE 21 at 3). The Discovery Procedures Order likewise

  states that “[n]o written discovery motions shall be filed unless specifically authorized by Order.”

  (DE 22 at 4).

           Second, Plaintiff’s Motion to Compel does not indicate that Plaintiff noticed the subject

  deposition and the deponent refused to appear. Instead, Plaintiff seeks to compel Defendant to

  cooperate in scheduling a date for the deposition and to compel Defendant’s employee to appear for

  the (as-yet-unnoticed) deposition. The Court certainly appreciates Plaintiff’s efforts to coordinate

  deposition dates in an attempt to act professionally and minimize conflict. However, absent receiving

  such cooperation, it is a party’s responsibility to ensure that any depositions it requires are set within

  the allotted discovery period. Per Plaintiff’s Motion, she learned that Defendant would not cooperate

  in coordinating the desired deposition two weeks ago. Yet, Plaintiff waited until 5:35 PM on the day

  discovery closed 1 to file her Motion to Compel and by that motion seeks to have the Court compel a

  deposition to occur after the discovery deadline. Indeed, Plaintiff asks for the Court to compel a



  1
      The Scheduling Order in this case set a discovery deadline of August 10, 2021. (DE 21).

                                                      2
Case 0:20-cv-61241-RAR Document 33 Entered on FLSD Docket 08/11/2021 Page 3 of 3




  deposition “within forty-five days,” a period within which the parties must have filed all pre-trial

  motions (August 24, 2021) and must have submitted a joint pre-trial stipulation and proposed findings

  of fact and conclusions of law (September 21, 2021). Additionally, Plaintiff has had several months

  to conduct discovery and offers no explanation for why she did not pursue taking the subject deposition

  sooner nor does she provide any reason for seeking to compel the subject deposition at the eleventh

  hour, especially in light of seemingly not having noticed such deposition. Therefore, aside from

  contravening the Court’s orders to not file written discovery motions, Plaintiff fails to provide any

  substantive grounds for the Court to grant the requested relief.

          Accordingly, for the above reasons, it is hereby

          ORDERED AND ADJUDGED that the Motion to Compel (DE 32) is DENIED.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 11th day of August 2021.




                                                     3
